Citation Nr: 1508786	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  04-42 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II or other service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A hearing was held on October 25, 2005, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in October 2006.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with supplemental VA medical opinions.

Pursuant to the Board's October 2006 remand directives, the Veteran was provided with VA examinations in September 2007 and April 2010.

In September 2007, the Veteran was provided with an examination with respect to his arteries and veins.  The examiner noted review of the Veteran's claims file.  The Veteran reported that in approximately 1997, he was referred to an urologist for erectile dysfunction and at that time, Doppler studies were done and his doctor stated that they showed decreased arterial flow, most likely secondary to smoking.  The September 2007 examination report included a diagnosis of peripheral vascular disease, such diagnosis first noted in 1998, and stated that it was not secondary to diabetes.  The examiner reasoned that duplex studies performed in 1997 showed decreased arterial flow, which predated the diagnosis of diabetes.

The Veteran was provided with additional VA examination in April 2010.  The examiner noted a past medical history including diabetes mellitus, type II, diagnosed in July 2002.  The April 2010 VA examiner noted that the Veteran's peripheral vascular disease and erectile dysfunction were diagnosed in 1998, prior to the Veteran's diagnosis of diabetes mellitus, and concluded therefore, that these conditions were not caused by the diabetes.  The examiner also opined that there has not been a significant change in the Veteran's arterial Doppler studies, which would be expected if the Veteran's diabetes mellitus were aggravating his peripheral vascular disease, and that the erectile dysfunction was not aggravated by the diabetes mellitus because no further damage or loss of function was possible by the time the diabetes mellitus was diagnosed.

The Veteran has asserted that he had diabetes mellitus prior to his 2002 diagnosis, and that the disabilities on appeal were caused or aggravated by his diabetes mellitus.  Although the Veteran's diabetes mellitus was first diagnosed in a July 2002 private treatment report, the claims file contains a December 1998 hospital record showing  a blood glucose reading of 162, with a handwritten notation that this was okay for operating, but that these results should be sent to the Veteran's physician so she is made aware of the abnormality.  As this record is highly relevant to the Veteran's claims, and there is no indication in the September 2007 or April 2010 examination reports that it was considered by either examiner in reaching their conclusions, the opinions provided are found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, supplemental VA medical opinion should be sought which considers this evidence.

With regard to the Veteran's hypertension, the April 2010 examiner opined that this disability was not caused or aggravated by the Veteran's diabetes mellitus, because the Veteran does not have diabetic nephropathy, and it is diabetes mellitus's effect on the kidneys that causes or aggravates hypertension.  In the June 2004 VA examination report, the examiner concluded that the Veteran's hypertension was affected by his vascular disease, heavy smoking and obesity.  The Board finds the issue of entitlement to service connection for hypertension inextricably intertwined with another issue remanded herein, and therefore, it too must be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  On remand, a clarifying opinion should also be sought to determine whether the Veteran's hypertension was caused or aggravated by his peripheral vascular disease.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional who has not yet evaluated the Veteran for a supplemental medical opinion regarding the etiologies of his peripheral vascular disorder, erectile dysfunction, and hypertension.  The claims file should be made available and reviewed by the medical professional (reviewer) in conjunction with providing a medical opinion.  The reviewer must specifically note on the report whether the appellant's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this review and medical opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the reviewer should provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was proximately caused or aggravated by his diabetes mellitus, type II.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease was proximately caused or aggravated by his diabetes mellitus, type II.

c.i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately caused or aggravated by his diabetes mellitus, type II.

c.ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately caused or aggravated by his peripheral vascular disease.

*The reviewer's attention is directed to a December 1998 hospital record noting a blood glucose level of 162.  Although an official diagnosis of diabetes mellitus was first recorded in July 2002, given this blood glucose reading, the reviewer should discuss the likelihood that the Veteran's diabetes mellitus arose prior to the July 2002 diagnosis, in rendering the aforementioned opinions.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

The reviewer should include in the report the rationale for any opinion expressed, citing to relevant evidence in the claims file and/or medical literature for any conclusion stated.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for erectile dysfunction, peripheral vascular disease, and hypertension, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




